Citation Nr: 0714069	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

In an administrative decision dated in October 1998, VA 
determined that the veteran had creditable active service 
from June 25, 1975, to September 28, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision of September 2002.  In a 
decision dated in October 2004, the Board, in pertinent part, 
reopened a previously denied claim for service connection for 
bilateral hearing loss, and remanded that issue, as well as 
the issue of service connection for tinnitus, to the RO, via 
the Appeals Management Center (AMC) for additional 
development.  

In June 2004, the veteran appeared at a Board hearing held at 
the RO before a Veterans Law Judge who is no longer with the 
Board, and thus, unable to participate in the decision in 
this case.  See 38 U.S.C.A. § 7107(c) (West 2002).  
Thereafter, in February 2006, the Board remanded the matter 
back to the RO pursuant to the veteran's February 2006 
request that he be afforded a new hearing before a Veterans 
Law Judge at the RO.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Pursuant to the Board's February 2006 remand for a Travel 
Board hearing, the RO sent the veteran a hearing notification 
letter in July 2006.  In this letter the RO informed the 
veteran that his new Board hearing was scheduled to take 
place in August 2006 at the RO.  The RO also sent the veteran 
a second letter in August 2006 reminding him of his scheduled 
hearing later that month.  

However, it appears that sometime between the veteran's 
February 2006 request for a new hearing and a January 2007 
fax from him reiterating his request for a new hearing, he 
moved to a new apartment.  Consequently, based on the 
available evidence of record, it is likely that the veteran 
never received the July and August 2006 letters notifying him 
of the scheduled Board hearing in August 2006.  Accordingly, 
he should be afforded another opportunity to attend a Travel 
Board hearing as requested.  See 38 U.S.C.A. § 7107 (West 
2002). 

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing.  The 
RO should properly notify the veteran of 
the date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

